BRYAN SCHRODER
United States Attorney

RYAN TANSEY
Assistant United States Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: ryan.tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                  ) Nos. 4:19-cr-00019-RRB-SAO; 4:19-cr-
                                            ) 00020-RRB-SAO
                      Plaintiff,            )
                                            )
        vs.                                 ) PLEA AGREEMENT
                                            )
 TIFFANY JAMIL FLENAUGH,                    )
                                            )
                      Defendant.
                                            )

              Unless the parties jointly inform the Court in writing of
              any additional agreements, this document in its entirety
              contains the terms of the plea agreement between the
              defendant and the United States. This agreement is
              limited to the District of Alaska; it does not bind other
              federal, state, or local prosecuting authorities.




     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 1 of 20
I.     SUMMARY OF AGREEMENT, FEDERAL RULE OF CRIMINAL
       PROCEDURE 11

       A.     Summary of Agreement

       The defendant agrees to plead guilty to the following count(s) of the Indictment in:

Case No. 4:19-cr-00020: Count: 1 - Receipt of Firearm While Under Felony Indictment,

in violation of 18 U.S.C. § 922(n); Count 2 – Possession of a Stolen Firearm, in violation

of 18 U.S.C. § 922(j). The parties agree to jointly recommend a sentence of 18 months

and the maximum term of three-years’ supervised release. The United States agrees not

to prosecute the defendant further for any other offense related to the event(s) that

resulted in the charge(s) contained in the Indictments in Case Nos. 4:19-cr-00019 and

4:19-cr-00020. After the Court accepts the plea agreement and imposes the sentence, the

United States agrees to dismiss Case No. 4:19-cr-00019.

       The defendant will waive all rights to appeal the conviction(s) and sentence

imposed under this agreement. The defendant will also waive all rights to collaterally

attack the conviction(s) and sentence, except on the grounds of ineffective assistance of

counsel or the voluntariness of the plea(s).

       B.     Federal Rule of Criminal Procedure 11

       Unless the parties otherwise inform the Court in writing, Federal Rule of Criminal

Procedure 11(c)(1)(A) and (B) will control this plea agreement. Thus, the defendant may

not withdraw from this agreement or the guilty plea(s) if the Court rejects the parties’

sentencing recommendations at the sentencing hearing.




U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                    Page 2 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 2 of 20
II.    CHARGES, ELEMENTS, FACTUAL BASIS, STATUTORY PENALTIES
       AND OTHER MATTERS AFFECTING SENTENCE

       A.     Charges

              1.     The defendant agrees to plead guilty to the following count(s) of

                     the Indictment:

       Count 1: Case No. 4:19-cr-00020: Receipt of Firearm While Under Felony

Indictment, a violation of 18 U.S.C. § 922(n)

       Count 2: Case No. 4:19-cr-00020: Possession of a Stolen Firearm, in violation of

18 U.S.C. § 922(j)

       B.     Elements

       The elements of the charge(s) in Count 1 in Case No. 4:19-cr-00020 to which the

defendant is pleading guilty are as follows:

              1.     The defendant willfully received a firearm;

              2.     At the time the defendant received the firearm she knew that she was

                     under indictment for a crime punishable by imprisonment for a term

                     exceeding one year; and

              3.     The firearm was shipped or transported in and affecting interstate or

                     foreign commerce.

       The elements of the charge(s) in Count 2 in Case No. 4:19-cr-00020 to which the

defendant is pleading guilty are as follows:

              1.     The defendant possessed a stolen firearm;




U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                  Page 3 of 20
      Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 3 of 20
              2.     The defendant knew or had reasonable cause to believe that the

                     firearm was stolen; and

              3.     The firearm was transported in interstate or foreign commerce.

       C.     Factual Basis

       The defendant admits the truth of the allegations in Counts 1 and 2 of the

Indictment in Case No. 4:19-cr-00020, and the truth of the following statement, and the

parties stipulate that the Court may rely upon this statement to support the factual basis

for the guilty plea(s) and for the imposition of the sentence:

       On November 19, 2019, the defendant knew that she was under indictment for the

following crimes punishable by imprisonment for a term exceeding one year:


   Indictment Date                 Offense                   Court            Case No.

                          Assault 3 - Cause Fear Of
                                                                              4FA-18-
  October 30, 2018       Injury with Weapon (Class      State of Alaska
                                                                              02855CR
                                  C Felony)
                          Assault 3 - Cause Fear Of
                                                                              4FA-18-
  October 30, 2018       Injury with Weapon (Class      State of Alaska
                                                                              02855CR
                                  C Felony)
                          Assault 3 - Cause Fear Of
                                                                              4FA-18-
  October 30, 2018       Injury with Weapon (Class      State of Alaska
                                                                              02855CR
                                  C Felony)


       On November 19, 2019, at the Rabinowitz State Courthouse in Fairbanks, Alaska,

the defendant was standing trial for the aforementioned felony charges. During a break

in her trial, the defendant approached the State of Alaska’s evidence box, which

contained, among other things, the defendant’s gun – a Taurus 450 Titanium, .45 caliber

revolver (the “revolver”), which the State of Alaska alleged the defendant unlawfully

U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                    Page 4 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 4 of 20
brandished, causing fear of injury with a weapon. The defendant removed the revolver

from the evidence box and concealed it under her clothes. She then replaced the revolver

with a pair of court-issued headphones and fled from the courtroom and courthouse.

Both the Assistant District Attorney and the court clerk witnessed the defendant remove

the revolver from the evidence box.

       The defendant proceeded outside the courthouse with the concealed revolver and

buried the revolver in the snow. Law enforcement searched the area outside the

courthouse with K9s and eventually located the revolver buried in the snow behind a

shed. The Taurus 450 Titanium, .45 caliber revolver the defendant received was

manufactured outside the State of Alaska and was shipped or transported in and affecting

interstate or foreign commerce. The defendant admits that she knowingly and willfully

received the revolver while knowingly under indictment for crimes punishable by

imprisonment for a term exceeding one year. The defendant knew that the revolver was

in the custody of the Fairbanks Police at the time and that she did not have permission to

take the gun. The defendant knew or had reasonable cause to believe that her taking of

the gun was unlawful.

       Additionally, on September 3, 2019, the defendant entered the Spirit of Alaska

Federal Credit Union (FCU) on 1417 Gillam Way, Fairbanks, AK, wearing a hoodie

pulled tightly around her face and gold rimmed glasses. The defendant approached the

credit union teller and stated: “Give me the money.” The teller requested the defendant’s

account number, to which the defendant replied, “bitch, this is a robbery, give me the

money.” The teller retreated to alert her manager. The defendant subsequently walked

U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                  Page 5 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 5 of 20
quickly out the door and fled the scene. As of September 3, 2019, the deposits of the

Spirit of Alaska FCU were insured by the National Credit Union Administration Board.

       D.     Statutory Penalties and Other Matters Affecting Sentence

              1.      Statutory Penalties

       The maximum statutory penalties applicable to the charges to which the defendant

is pleading guilty, based on the facts to which the defendant will admit in support of the

guilty plea(s), are as follows:

              Count 1 in Case No. 4:19-cr-00020: 18 U.S.C. § 922(n) (Receipt of Firearm

              While Under Felony Indictment)

              1) 5 years’ imprisonment;

              2) $250,000 fine;

              3) 3 years’ supervised release; and

              4) $100 special assessment.

              Count 2 in Case No. 4:19-cr-00020: 18 U.S.C. § 922(j) (Possession of

              Stolen Firearm)

              1) 10 years' imprisonment;

              2) $250,000 fine;

              3) 3 years’ supervised release; and

              4) $100 Special Assessment.




U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                   Page 6 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 6 of 20
              2.     Other Matters Affecting Sentence

                     a.     Conditions Affecting the Defendant’s Sentence

       The following conditions may also apply and affect the defendant’s sentence: 1)

pursuant to Comment 7 of U.S.S.G. § 5E1.2, the Court may impose an additional fine to

pay the costs to the government of any imprisonment and supervised release term; 2)

pursuant to 18 U.S.C.§ 3612(f), unless otherwise ordered, if the Court imposes a fine of

more than $2,500, interest will be charged on the balance not paid within 15 days after

the judgment date; 3) upon violating any condition of supervised release, a further term

of imprisonment equal to the period of the supervised release may be imposed, with no

credit for the time already spent on supervised release; 4) the Court may order the

defendant to pay restitution pursuant to the 18 U.S.C. § 3663 and U.S.S.G. § 5E1.1, and

if 18 U.S.C. § 3663A (mandatory restitution for certain crimes) applies, the Court shall

order the defendant to pay restitution.

                     b.     Payment of Special Assessment

       The defendant agrees to pay the entire special assessment in this case on the day

the Court imposes the sentence. All payments will be by check or money order, and are

to be delivered to the Clerk of Court, United States District Court, 222 W. 7th Ave. Box

4, Rm. 229, Anchorage, AK 99513-7564.

                     c.     Consequences of Felony Conviction

       Any person convicted of a federal felony offense may lose or be denied federal

benefits including any grants, loans, licenses, food stamps, welfare or other forms of

public assistance, as well as the right to own or possess any firearms, the right to vote, the
U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                     Page 7 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 7 of 20
right to hold public office, and the right to sit on a jury. If applicable, any defendant who

is not a United States citizen may be subject to deportation from the United States

following conviction for a criminal offense, be denied citizenship, and not permitted to

return to the United States unless the defendant specifically receives the prior approval of

the United States Attorney General. In some circumstances, upon conviction for a

criminal offense, any defendant who is a naturalized United States citizen may suffer

adverse immigration consequences, including but not limited to possible denaturalization.

          E.     Restitution

          There is currently no identifiable restitution owed for the offense(s) of conviction.

The Court will have sole discretion ultimately to determine if the defendant has liability

for any restitution.

          F.     Forfeiture

          Defendant admits the Criminal Forfeiture Allegations of the Indictment in their

entirety, and that the below-described property is subject to forfeiture to the United

States.

          Defendant admits that Defendant’s interest, if any, in the following property is

subject to forfeiture to the United States as property constituting any firearm or

ammunition involved in or used in knowing violation of 18 U.S.C. §§ 922(g)(1) and/or

924, including but not limited to: one Taurus 450 Titanium, .45 caliber revolver, Serial

No. SK779250

          Defendant agrees not to file a claim or withdraw any claim already filed to any of

the above-described property in any forfeiture proceeding, administrative or judicial,
U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                       Page 8 of 20
      Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 8 of 20
which has been or may be initiated by the United States. Defendant further waives the

right to notice of any forfeiture proceeding involving this property, agrees not to assist

others in filing a claim to said property in any forfeiture proceeding, and will take all

steps as requested by the United States to pass clear title to the above-described property

to the United States, including but not limited to, executing documents and testifying

truthfully in any forfeiture proceeding. Defendant further agrees to cooperate to ensure

that assets subject to forfeiture are not sold, disbursed, wasted, hidden, or otherwise made

unavailable for forfeiture.

       Defendant understands and acknowledges that the United States is relying upon

the Defendant’s truthful asset forfeiture disclosure and cooperation in entering into this

plea agreement. If Defendant fails to cooperate or is untruthful in this regard, the United

States may declare a material breach of this plea agreement.

       The defendant further waives all constitutional, statutory, procedural, appellate,

habeas corpus, and equitable challenges in any manner against any federal, state, local

government regarding the seizure, custody, forfeiture, or disposition of the property listed

in the above paragraph, to include that the property listed above is an excessive fine. The

defendant agrees to the immediate entry of any orders concerning the forfeiture or other

disposition of the property listed in the above paragraph.




U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                     Page 9 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 9 of 20
III.    ADVISORY UNITED STATES SENTENCING GUIDELINES, GUIDELINE
        APPLICATION AGREEMENTS, SENTENCING RECOMMENDATIONS

        A.     Advisory United States Sentencing Guidelines

        The Court must consult the advisory United States Sentencing Commission

Guidelines [U.S.S.G.] as well as the factors set forth in 18 U.S.C. § 3553(a) when

considering the sentence to impose. The U.S.S.G. do not establish the statutory

maximum or minimum sentence applicable to the offense(s) to which the defendant is

pleading guilty. The U.S.S.G. are not mandatory and the Court is not bound to impose a

sentence recommended by the U.S.S.G.

        B.     Guideline Application Agreements

        The parties have no agreements on any guideline applications unless set forth

below in this section.

               1.     U.S.S.G. § 3C1.1

        The defense will not oppose application of a +2 point adjustment for “Obstructing

or Impeding the Administration of Justice” under U.S.S.G. § 3C1.1.

               2.     Acceptance of Responsibility

        If the United States concludes that the defendant has satisfied the criteria set out in

U.S.S.G. § 3E1.1 and the applicable application notes, the United States agrees to

recommend the defendant for a two level downward adjustment for acceptance of

responsibility and, if U.S.S.G. § 3E1.1(b) applies, to move for the additional one level

adjustment for acceptance of responsibility. If, at any time prior to imposition of the

sentence, the United States concludes that the defendant has failed to fully satisfy the

U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                    Page 10 of 20
       Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 10 of 20
criteria set out in U.S.S.G. § 3E1.1, or has acted in a manner inconsistent with acceptance

of responsibility, the United States will not make or, if already made, will withdraw this

recommendation and motion.

       C.     Sentencing Recommendations

       The United States Probation Office will prepare the defendant’s pre-sentence

report in which it will include a recommended calculation of the defendant’s sentence

range under the U.S.S.G. Both the United States and the defendant will have the

opportunity to argue in support of or in opposition to the guideline sentence range

calculation the U.S.P.O. recommends, as well as present evidence in support of their

respective sentencing arguments.

       The parties agree to jointly recommend a sentence of 18 months and the maximum

term of three-years’ supervised release. The parties agree to jointly recommend that, as a

condition of supervised release, the defendant must obtain a mental health assessment

and follow all recommendations, including any in-patient treatment, and must follow all

mental health treatment recommendations made by providers, including taking any

medications as prescribed for schizophrenia, Schizoaffective Disorder, or any other

diagnosed mental health conditions. The defendant is also required to sign and maintain

any forms necessary to allow the Probation Office to monitor the defendant’s compliance

with this condition. The United States agrees not to prosecute the defendant further for

any other offense related to the event(s) that resulted in the charge(s) contained in the

Indictments in Case Nos. 4:19-cr-00019 and 4:19-cr-00020. The parties are otherwise

free to recommend to the Court their respective positions on the appropriate sentence to

U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                   Page 11 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 11 of 20
be imposed in these cases based on the stipulated facts set forth in Section II.C, any

additional facts established at the imposition of sentence hearing, the applicable statutory

penalty sections, the advisory U.S.S.G., and the sentencing factors set forth in 18 U.S.C.

§ 3553.

IV.    ADDITIONAL AGREEMENTS BY UNITED STATES

       In exchange for the defendant’s guilty plea(s) and the Court’s acceptance of the

defendant’s plea(s) and the terms of this agreement, the United States agrees that it will

not prosecute the defendant further for any other offense – now known – arising out of

the subject of the investigation related to the charges brought in the Indictment in this

case and the defendant’s admissions set forth in Section II.C. After the Court accepts the

plea agreement and imposes the sentence, the United States agrees to dismiss Case No.

4:19-cr-00019.

       Provided, however, if the defendant’s guilty plea(s) or sentence is/are rejected,

withdrawn, vacated, reversed, set aside, or modified, at any time, in any proceeding, for

any reason, the United States will be free to prosecute the defendant on all charges arising

out of the investigation of this case including any charges dismissed pursuant to the terms

of this agreement, which charges will be automatically reinstated as well as for perjury

and false statements. The defendant hereby agrees that he/she waives any defense that

the statute of limitations bars the prosecution of such a reinstated charge.




U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                   Page 12 of 20
      Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 12 of 20
V.    WAIVER OF TRIAL RIGHTS, APPELLATE RIGHTS, COLLATERAL
      ATTACK RIGHTS, CLAIM FOR ATTORNEY FEES AND COSTS, AND
      RULE 410

      A.     Trial Rights

      Being aware of the following, the defendant waives these trial rights:

             − If pleading to an Information, the right to have the charges presented to

                the grand jury prior to entering the guilty plea;

             − The right to a speedy and public trial by jury on the factual issues

                establishing guilt or any fact affecting the mandatory minimum and

                statutory penalties, and any issue affecting any interest in any assets

                subject to forfeiture;

             − The right to object to the composition of the grand or trial jury;

             − The right to plead not guilty or to persist in that plea if it has already

                been made;

             − The right to be presumed innocent and not to suffer any criminal penalty

                unless and until the defendant’s guilt is established beyond a reasonable

                doubt;

             − The right to be represented by counsel at trial and if necessary to have a

                counsel appointed at public expense to represent the defendant at trial –

                the defendant is not waiving the right to have counsel continue to

                represent the defendant during the sentencing phase of this case;




U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                   Page 13 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 13 of 20
               − The right to confront and cross examine witnesses against the defendant,

                     and the right to subpoena witnesses to appear in the defendant’s behalf;

               − The right to remain silent at trial, with such silence not to be used

                     against the defendant, and the right to testify in the defendant’s own

                     behalf; and

               − The right to contest the validity of any searches conducted on the

                     defendant’s property or person.

       B.      Appellate Rights

       The defendant waives the right to appeal the conviction(s) resulting from the entry

of guilty plea(s) to the charges set forth in this agreement. The defendant further agrees

that if the Court imposes a sentence that does not exceed the statutory maximum penalties

– as set forth in Section II.D above in this agreement, the defendant waives without

exception the right to appeal on all grounds contained in 18 U.S.C. § 3742 the sentence

the Court imposes. The defendant understands that this waiver includes, but is not

limited to, forfeiture (if applicable), terms or conditions of probation (if applicable) or

supervised release, any fines or restitution, and any and all constitutional (or legal)

challenges to defendant’s conviction(s) and guilty plea[s], including arguments that the

statute(s) to which defendant is pleading guilty (is/are) unconstitutional, and any and all

claims that the statement of facts provided herein is insufficient to support defendant’s

plea[s] of guilty.




U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                     Page 14 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 14 of 20
       The defendant agrees that the appellate and collateral attack waivers contained

within this agreement will apply to any 18 U.S.C. § 3582(c) modifications, as well as the

district court’s decision to deny any such modification.

       Should the defendant file a notice of appeal in violation of this agreement, it will

constitute a material breach of the agreement. The government is free to reinstate any

dismissed charges, and withdraw any motions for downward departures, or sentences

below the mandatory minimum made pursuant to 18 U.S.C. § 3553(e).

       C.     Collateral Attack Rights

       The defendant agrees to waive all rights to collaterally attack the resulting

conviction(s) and/or sentence – including forfeiture (if applicable) or terms or conditions

of probation (if applicable) or supervised release, and any fines or restitution – the Court

imposes. The only exceptions to this collateral attack waiver are as follows: 1) any

challenge to the conviction or sentence alleging ineffective assistance of counsel – based

on information not now known to the defendant and which, in the exercise of reasonable

diligence, could not be known by the defendant at the time the Court imposes sentence;

and 2) a challenge to the voluntariness of the defendant’s guilty plea(s).

       D.     Claim for Attorney Fees and Costs

       Because this is a negotiated resolution of the case, the parties waive any claim for

the award of attorney fees and costs from the other party.

       E.     Evidence Rule 410 and Fed. R. Crim. P. 11(f)

       By signing this agreement, the defendant admits the truth of the facts in the

Factual Basis portion of this agreement set forth in Section II.C. The defendant agrees
U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                   Page 15 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 15 of 20
that the statements made by him in signing this agreement shall be deemed usable and

admissible against the defendant as stipulations in any hearing, trial or sentencing that

may follow. The foregoing provision acts as a modification, and express waiver, of

Federal Rule of Evidence 410 and Federal Rule of Criminal Procedure 11(f), and is

effective upon the defendant’s in-court admission to the factual basis supporting the

plea(s). This provision applies regardless of whether the court accepts this plea

agreement.

       F.     Potential Plea before Magistrate Judge

       The defendant has the right to enter a plea before a United States District Court

Judge. The Defendant, defense counsel, and the attorney for the Government consent to

have the Defendant’s plea(s) taken by a United States Magistrate Judge pursuant to Fed.

R. Cr. P. 11 and 59. The parties understand that if the Magistrate Judge recommends that

the plea(s) of guilty be accepted, a pre-sentence investigation report will be ordered

pursuant to Fed. R. Crim. P. 32. The parties agree to file objections to the Magistrate

Judge’s Report and Recommendation within seven calendar days, thereby shortening the

time for objections set forth in Fed. R. Crim. P. 59. The District Court Judge will decide

whether to accept this plea agreement at the time it imposes sentence in the case. The

defendant agrees that if the defendant is pleading guilty to an offense described in Title

18, United States Code, Section 3142(f)(1)(A), (B), or (C) (involving a crime of violence,

a crime punishable by a maximum sentence of life or death, or a Title 21 controlled

substance offense for which the maximum sentence is ten years or more), that the

defendant will remand into custody on the day that he/she agrees in court to the factual

U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                  Page 16 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 16 of 20
basis supporting the plea. The defendant further agrees not to seek release at any time

between the date of the guilty plea before the Magistrate Judge and the date of imposition

of sentence before the District Court Judge.

VI.    ADEQUACY OF THE AGREEMENT

       Pursuant to Local Criminal Rule 11.2(d)(7) and (8), this plea agreement is

appropriate in that it conforms with the sentencing goals that would otherwise be

applicable to the defendant’s case if the defendant had gone to trial and had been

convicted on all counts in the charging instrument.

VII. THE DEFENDANT’S ACCEPTANCE OF THE TERMS OF THIS PLEA
     AGREEMENT

       I, Tiffany Jamil Flenaugh, the defendant, affirm this document contains all of the

agreements made between me – with the assistance of my attorney – and the United

States regarding my plea(s). There are no other promises, assurances, or agreements the

United States has made or entered into with me that have affected my decision to enter

any plea of guilty or to enter into this agreement. If there are any additional promises,

assurances, or agreements, United States and I will jointly inform the Court in writing

before I enter my guilty plea(s).

       I understand that no one, including my attorney, can guarantee the outcome of my

case or what sentence the Court may impose if I plead guilty. If anyone, including my

attorney, has done or said anything other than what is contained in this agreement, I will

inform the Court when I stand before it to enter my plea.




U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                  Page 17 of 20
      Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 17 of 20
       I enter into this agreement understanding and agreeing that the conditions set forth

herein are obligatory and material to this agreement and that any failure on my part to

fulfill these obligations will constitute a material breach of this agreement. If I breach

this agreement, I agree the United States, in its sole discretion, may withdraw from this

agreement and may reinstate prosecution against me on any charges arising out of the

investigation in this matter. If my compliance with the terms of this plea agreement

becomes an issue, at an appropriate hearing, during which I agree any of my disclosures

will be admissible, the Court will determine whether or not I have violated the terms of

this agreement. I understand the government’s burden to prove a breach will be by a

preponderance of the evidence.

       I understand the Court will ask me under an oath to answer questions about the

offense(s) to which I am pleading guilty and my understanding of this plea agreement. I

understand that I may be prosecuted if I make false statements or give false answers and

may suffer other consequences set forth in this agreement.

       I have read this plea agreement carefully and understand it thoroughly. I know of

no reason why the Court should find me incompetent to enter into this agreement or to

enter my plea(s). I enter into this agreement knowingly and voluntarily. I understand

that anything that I discuss with my attorney is privileged and confidential, and cannot be

revealed without my permission. Knowing this, I agree that this document will be filed

with the Court.

       I am fully satisfied with the representation given me by my attorney and am

prepared to repeat this statement at the time I stand before the Court and enter my guilty

U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                   Page 18 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 18 of 20
Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 19 of 20
       On behalf of the United States, the following accepts the defendant’s offer to plead
guilty under the terms of this plea agreement.


DATED: 05/18/2021
                                                 BRYAN SCHRODER
                                                 United States of America
                                                 United States Attorney




U.S. v. Tiffany Jamil Flenaugh
4:19-cr-00019-RRB-SAO; 4:19-cr-00020-RRB-SAO                                 Page 20 of 20
     Case 4:19-cr-00019-RRB-SAO Document 93 Filed 05/18/21 Page 20 of 20
